 Case 1:19-cv-00258-RJJ-RSK ECF No. 66 filed 07/29/20 PageID.490 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



RICHARD CHARLES GENTRY,

               Plaintiff,
                                                             CASE NO. 1:19-CV-258
v.
                                                             HON. ROBERT J. JONKER
CORIZON HEALTH, INC., et al.,

            Defendants
__________________________________/

                            ORDER APPROVING AND ADOPTING
                             REPORT AND RECOMMENDATION

       The Court has reviewed Magistrate Judge Kent’s Report and Recommendation in this

matter (ECF No. 58), Plaintiff’s Objections (ECF No. 61), and Defendants’ Response (ECF No.

63). Under the Federal Rules of Civil Procedure, where, as here, a party has objected to portions

of a Report and Recommendation, “[t]he district judge . . . has a duty to reject the magistrate

judge’s recommendation unless, on de novo reconsideration, he or she finds it justified.” 12

WRIGHT, MILLER, & MARCUS, FEDERAL PRACTICE            AND   PROCEDURE, § 3070.2, at 451 (3d ed.

2014). Specifically, the Rules provide that:

       The district judge must determine de novo any part of the magistrate judge’s
       disposition that has been properly objected to. The district judge may accept, reject,
       or modify the recommended disposition; receive further evidence; or return the
       matter to the magistrate judge with instructions.

FED. R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the

Report and Recommendation itself; Plaintiff’s Objections; and Defendant’s Response. The Court
 Case 1:19-cv-00258-RJJ-RSK ECF No. 66 filed 07/29/20 PageID.491 Page 2 of 2



finds the Magistrate Judge’s Report and Recommendation, which recommends granting the

motion for summary judgment filed by Defendants Corizon Health, Inc., Dr. Ravi D. Yarid, and

NP Tammy J. Kelley, factually sound and legally correct.

         The Magistrate Judge carefully and thoroughly considered the evidentiary record, the

parties’ arguments, and the governing law. Plaintiff’s objections do not address the Report and

Recommendation in any persuasive way. The objections primarily amplify arguments Plaintiff has

already made and the Magistrate Judge has already addressed properly. Nothing in Plaintiff’s

objections changes the core analysis in this case. Summary judgment in favor of the moving

defendants is appropriate, for the very reasons the Report and Recommendation details.

         ACCORDINGLY, IT IS ORDERED:

         1.      The Report and Recommendation of the Magistrate Judge (ECF No. 58) is

         APPROVED AND ADOPTED as the opinion of the Court.

         2.       The Motion for Summary Judgment filed by Defendants Corizon Health, Inc., Dr.

Ravi D. Yarid, and NP Tammy J. Kelley (ECF No. 36) is GRANTED.

         3.      For the same reasons that the Court dismisses Plaintiff’s claims, the Court discerns

no good-faith basis for an appeal within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997) (overruled on other grounds by Jones v. Bock,

549 U.S. 199 (2007)).

         4.      This case is TERMINATED.




Dated:        July 29, 2020                    /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE



                                                  2
